Citation Nr: 0013063	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-11 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a low 
back injury.  

3.  Entitlement to a rating higher than 10 percent prior to 
November 25, 1996, and a rating higher than 20 percent 
thereafter, for degenerative joint disease with degenerative 
disc disease at C5-6 and C6-7.   

4.  Entitlement to vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, of the United States 
Code.   


REPRESENTATION

Appellant represented by:	Robert B. Moriarty, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran retired from active duty in November 1987 with 
over 20 years' active military service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating decision 
by the Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO)-denying the veteran entitlement to 
service connection for high cholesterol, a compensable 
evaluation for service-connected degenerative joint disease 
of the cervical spine, and a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 for multiple noncompensable 
service-connected disabilities.  This rating determination 
also found that the veteran had not submitted new and 
material evidence sufficient to reopen a previously denied 
claim for entitlement to service connection for residuals of 
a back injury.  

By a rating decision dated in July 1997, the disability 
evaluation for the veteran's service-connected cervical spine 
disorder was increased from noncompensably disabling to 10 
percent disabling, effective from August 1992, and from 10 
percent disabling to 20 percent disabling, effective from 
November 1996.  In view of this action, the issue of the 
veteran's entitlement to a compensable rating under the 
provisions of 38 C.F.R. § 3.324 was rendered moot.  

During the course of this appeal, the veteran relocated to 
Ohio, and his claim has been transferred to the jurisdiction 
of the RO in Cleveland.

The Board remanded the case to the RO in January 1996 and 
September 1998 for further development.  The case since has 
been returned to the Board and is now ready for appellate 
review.  While the case was in remand status, the RO, in an 
administrative decision in September 1998, denied the 
veteran's claim for vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, of the United States 
Code.  This issue will be addressed in the REMAND 
following the ORDER.


FINDINGS OF FACT

1.  The veteran was found to have elevated cholesterol in 
service.  

2.  Two physicians have attributed the veteran's heart 
disease, diagnosed approximately eight years after service, 
to his elevated cholesterol in service.  

3.  In a July 1990 decision, the Board denied the veteran's 
claim for service connection for the residuals of a back 
injury.  

4.  Additional evidence received since the July 1990 Board 
decision, while confirming the veteran experiences symptoms 
referable to his low back, does not suggest they are a 
residual of his service in the military-including any trauma 
he may have sustained; this evidence is not of such 
significance that it must be considered in order to fairly 
decide the merits of this claim.

5.  The veteran's service-connected cervical disorder 
primarily was manifested by degenerative changes, complaints 
of pain, and limitation of motion (stiffness) prior to 
November 25, 1996, and since then it has been manifested 
primarily by these same symptoms, but with more significant 
(moderate) limitation of motion.


CONCLUSIONS OF LAW

1.  A heart disorder had its onset in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The evidence received since the July 1990 Board decision 
denying service connection for residuals of a back injury is 
not new and material; the July 1990 Board decision is final, 
and the claim for service connection for residuals of a 
low back injury is not reopened.  38 U.S.C.A. §§ 5107, 5108, 
7104 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected cervical disorder prior to November 
25, 1996, and in excess of 20 percent thereafter, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59 and Part 4, Code 5290 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Heart Disorder

The veteran's service medical records, to include an August 
1987 medical examination for service retirement, are negative 
for any clinical findings and/or diagnosis of a heart 
disorder.  The veteran did experience an episode of 
orthostatic hypotension, probably secondary to fasting in 
January 1984.  Clinical and radiological examinations of his 
heart in August 1987 found no abnormality, and an 
electrocardiogram at that time was interpreted to be normal.  

The veteran was noted on his August 1987 medical examination, 
however, to have an elevated cholesterol level of 246, with 
normal indicated as 138 to 235.  A Coronary Artery Risk 
Evaluation Intervention Statement dated in August 1987 
discloses that the veteran was at some time earlier counseled 
with respect to his elevated cholesterol level and the 
actions he must take to reduce his risk of developing 
coronary heart disease.

On the veteran's initial post service VA examination in 
February 1988, physical evaluation of the veteran's 
cardiovascular system found regular rhythm with no murmurs.  

On an examination in August 1992, the veteran was noted on 
laboratory studies to have high cholesterol, with LDL 
cholesterol at 180 mg/dl, and a total cholesterol level of 
252 mg/dl.  

In a statement dated in August 1985, a private physician, J.  
William Rupp reported that the veteran was seen in his office 
in late July 1995, and was "diagnosed as having a possible 
heart attack."  

Private treatment records received from the Hamot Medical 
Center in November 1995 show that in September 1995 the 
veteran had a positive stress test, underwent a cardiac 
catheterization, and was found to have a high grade stenosis 
of the left anterior descending artery.  The veteran had an 
emergency coronary artery bypass times three.  

In a letter dated in April 1996, Andrew P. Claus, M.D., 
reported that the veteran first noted numbness in his left 
arm, with burning in this throat with exertion, in June of 
1995.  In September 1995 he underwent a failed attempt at 
balloon angioplasty, and subsequently underwent coronary 
artery bypass grafting.  He noted that the veteran's 
diagnosis included angina due to atherosclerotic heart 
disease treated with coronary artery bypass graft surgery.  
He further observed that the veteran had an excellent result 
from his bypass surgery, and remains symptom free.  

Service medical records submitted into file in October 1996 
include a further report of the veteran's August 1987 
coronary artery risk evaluation.  This report shows that the 
veteran was informed that his total serum cholesterol in 
August 1987 was 246 milligrams per deciliter, "which 
indicates that you are at a HIGH risk of developing coronary 
heart disease for your age."  The veteran was advised to 
adjust his diet.  

On VA cardiovascular examination in November 1996, it was 
recorded as medical history that the veteran had findings of 
hypocholesterolemia as early as 1978 while he was still in 
service, and was put on a special diet for cholesterol 
reduction.  In early 1995 he had symptoms suggestive of 
external angina syndrome, and was subsequently found on 
coronary angiogram to have severe coronary disease.  It was 
noted that he used to smoke a pack or more a day, however, he 
quit smoking in June 1995.  It was also noted that he was a 
single parent and underwent divorce and a custody battle, and 
had significant stress during the period in which he 
experienced his heart disease.  Following physical 
examination, to include an electrocardiogram and exercise 
stress test, coronary atherosclerosis with triple vessel 
coronary artery disease requiring coronary artery bypass 
graft surgery and hypertension of hyperlipidemia with 
hypercholesterolemia, being controlled with diet, was 
diagnosed.  

In a letter dated in March 1997, Mary S. Grulkowski, M.D., 
stated that the veteran has had a prior history of heart 
disease.  She further stated that his cholesterol was far 
above an acceptable level, and that he was at an increased 
risk of developing recurrent heart disease.  

In a letter to the veteran in September 1997, Dr. Grulkowski 
informed him that recent testing had found that his 
cholesterol was still high.  She provided him with a 
prescription for Zocor, which she described as a cholesterol-
lowering drug.  

In a November 1997 addendum to the veteran's 1996 VA 
examination, the veteran's examiner at that time, responding 
to the question of whether the veteran's coronary artery 
disease diagnosed in 1995 had any relationship to his 
elevated total cholesterol in 1987, answered in the 
affirmative.  He noted that epidemiologic studies have time 
and again proved the positive relationship between coronary 
atherosclerosis and elevation of total cholesterol, and 
particularly the LDL cholesterol.  This physician further 
observed that coronary disease was a multifactorial disease, 
and elevated cholesterol is one of the major risk factors.  
It was opined that the veteran's coronary disease diagnosed 
in 1995 could be at least in part attributed to elevated 
total cholesterol detected in 1987.  

In a letter dated in July 1998, James R. Dorado, M.D., 
reported that he had been asked by the veteran to proffer an 
opinion as to whether the coronary artery disease diagnosed 
in September 1995 has any relationship to the elevated 
cholesterol that was discovered in 1987.  Dr. Dorado observed 
that there have been many epidemiological studies that have 
proven the positive relationship between coronary 
atherosclerosis and elevation of total cholesterol, in 
particular, the LDL cholesterol.  He said it is one of the 
major risk factors, but noted that coronary disease is a 
multifactorial process.  In summary, he opined that the 
veteran's "coronary disease diagnosed in 1995 can be 
attributed to elevated total cholesterol detected in 1987."  

In an October 1999 memorandum, a Department of Air Force 
civilian employee at Charleston Air Force Base, South 
Carolina, reported that a search for information on a program 
in the 1980's, essentially involving treatment for high 
cholesterol, which the veteran has maintained he was a 
participant in, was negative.  He added that the only source 
of this information could be is the veteran's service medical 
records, which were retired when the veteran separated from 
service.  

Analysis

Service connection may be granted for disability resulting 
from an injury sustained or a disease contracted while on 
active duty in the military, or for disability that is 
attributable to a preexisting injury or disease that was 
aggravated during service beyond its natural progression.  
See 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 
3.306.  Arteriosclerosis and organic heart disease will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The service medical records confirm the veteran was found to 
have elevated cholesterol in August 1987, while on active 
duty.  In fact, the finding was so significant that his 
physicians in service explicitly advised him that he was at 
high risk of developing coronary heart disease.  And 
following service he did; his heart disease initially was 
diagnosed about eight years after he had retired from the 
military, and both a VA and a private physician have 
submitted medical opinions clearly attributing his heart 
disease to his elevated cholesterol in service.  Although the 
initial diagnosis of his heart disease was not until after he 
had retired from the military, that is not, in and of itself, 
fatal to his claim because the medical opinions of these 
physicians are probative evidence supporting his assertions 
that his heart disease had its onset in service.  See 
38 C.F.R. § 3.303(d).  There is no countervailing medical 
evidence to the contrary, so it is not necessary to balance 
the evidence for and against the claim and resolve all 
reasonable doubt in the veteran's favor.  See 38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Inasmuch as there is probative medical evidence of record 
confirming the veteran had elevated cholesterol in service, 
and competent medical opinions etiologically linking his 
current heart disease to his elevated cholesterol in service, 
with no competent medical evidence suggesting otherwise, 
there is a plausible basis for granting service connection 
for the heart disease.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Low Back Disorder

In July 1990, the Board denied service connection for 
residuals of a back injury.  When the Board denies a claim, 
the decision is final unless the Chairman determines that 
reconsideration is warranted, or another exception to 
finality applies.  Otherwise, no claim based upon the same 
factual basis shall be considered.  See 38 U.S.C.A. §§ 7103, 
7104; 38 C.F.R. § 20.1100.

To reopen this claim and warrant further consideration on the 
merits, there must be new and material evidence of record 
since the July 1990 decision.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order to determine whether new and material evidence has 
been submitted, the Board first must consider the evidence 
that was before the Board when it denied the claim in July 
1990.  That evidence included the veteran's service medical 
records, which showed he experienced several episodes of low 
back strain during service-the last occurring in August 1984 
while he was playing softball.  At that time he was found to 
have discomfort and decreased range of motion due to pain.  
Lumbosacral strain with sciatica was diagnosed, and he was 
provided physical therapy.  In late August 1984 he reported 
that his pain had subsided, and physical examination of the 
lower back at that time found active range of motion to be 
within normal limits.  He was thereafter placed on a home 
program of daily back care.

The evidence before the Board in July 1990 also included a 
report of a VA examination afforded the veteran in February 
1988.  On that examination the veteran stated that in 1968 he 
hurt his back playing softball, and thereafter while in 
service had 6 to 7 reinjuries, with resulting physical 
therapy and exercises.  He stated that he had no back 
surgery.  On physical examination of the low back, flexion 
was to 70 degrees, with no tenderness or spasm.  Diagnostic 
testing to include Patrick's test was negative for pain.  An 
X-ray of the lumbosacral spine was essentially normal, except 
for findings representing bilateral spondylolysis.  Normal 
physical examination of back was the pertinent diagnosis.  

Based on the above clinical evidence, the Board determined in 
its July 1990 decision that episodes of back strain in 
service were acute and transitory, and had resolved without 
residual disability.  

Evidence submitted since the July 1990 Board decision 
includes VA and private clinical data.  The private clinical 
data consists of records of evaluation and treatment provided 
to the veteran since August 1992, and include, in pertinent 
part, an MRI of the lumbar spine performed at the Imaging 
Center in Erie, Pennsylvania, in August 1992, that was 
interpreted to reveal mild to moderate disc space narrowing 
at L5 - S1, with bilateral pars interarticularis defects at 
this level, but otherwise normal degenerative changes.  In a 
July 1996 statement, John Paul King, M.D., stated that the 
veteran was suffering from peripheral neuropathies due to 
degenerative changes in his spinal column.  He advised that 
the veteran is likely to have significant problems with 
numbness if he does not move around standing up at least 
every hour.  

VA clinical records compiled between July and November 1997 
also have been submitted.  These records include a report of 
X-ray of the lumbosacral spine in July 1989, which was 
interpreted to reveal bilateral spondylolysis at L5 without 
evidence of associated spondylolisthesis, and a complaint of 
low back pain on VA examination in September 1992.

On a VA spine examination in November 1996, the veteran 
reported an injury to his back in 1968, and complained of 
chronic low back pain since that injury.  He also reported 
that in 1991 he had an episode of paralysis of both lower 
extremities for three days following a fall on some ice, and 
a subsequent recovery of motor function.  Following physical 
examination which was essentially normal with no evidence of 
radiculopathy, and X-rays of the lumbosacral spine which were 
significant for generalized degenerative changes with no 
evidence of any fracture, chronic lumbar strain was 
diagnosed.  

The veteran presented to a VA treatment facility in January 
1997 with complaints of back pain after falling on ice the 
previous evening.  He said he had no pain until that morning, 
and had problems with getting out of bed.  Following physical 
examination, acute back injury with pain at L2-3 was 
diagnosed.  

A January 1997 X-ray of the lumbosacral spine was interpreted 
to reveal mild, multilevel degenerative disc disease, and no 
acute bony abnormalities.  

In a November 1997 addendum to the veteran's November 1996 VA 
spine examination, the veteran's examining physician opined 
that the veteran's chronic lumbar strain was not a direct 
result of his military injury, but probably a direct result 
of a 1991 fall when he slipped on some ice.  He stated this 
was based on the fact that his medical records does not 
document continuing lower back complaints from the time of 
his original injury until the time of his service separation.  

Analysis

The Board has reviewed the evidence submitted since the July 
1990 determination and has concluded that the additional 
evidence is not sufficient to warrant reopening the claim.  
It merely confirms the veteran currently has low back 
pathology, but, even so, it does not link it, by competent 
medical opinion, to his service in the military-including 
any trauma he may have sustained while on active duty.  
Consequently, the additional evidence, even if in certain 
respects new, still is not material and of such significance 
that it must be considered in order to fairly decide the 
merits of his claim.  The Court has held that additional 
evidence, which consists of records of treatment many years 
after service that do not indicate in any way that the 
conditions are service connected, are not material.  Cox v. 
Brown, 5 Vet. App. 95 (1993).  Furthermore, with respect to 
the VA medical opinion obtained in November 1997, evidence 
that is not favorable to the veteran's claim, although new, 
certainly is not material.  See Villalobos v. Principi, 3 
Vet. App. 450, 452 (1992).  That VA examiner attributed the 
veteran's current low back pathology, not to his service in 
the military, or any incident of trauma while on active duty, 
but rather, to an intercurrent injury (a fall on some ice) 
that he sustained during 1991, several years after he retired 
from the military.

Since none of the evidence submitted since the Board's July 
1990 decision is both new and material, the veteran's claim 
for service connection for residuals of a low back injury 
cannot be reopened.

III.  Increased Evaluations for the Service-Connected 
Cervical Disorder Prior and Subsequent to November 25, 1996.

Service medical records show that the veteran was evaluated 
and treated for cervical spine pain and discomfort in 
February 1986, and X-rays of the cervical spine at that time 
were significant for minimal degenerative changes at C5-6 and 
C6-7, without neural foraminal encroachment.  An X-ray of the 
veteran's cervical spine on the veteran's initial post 
service VA examination in February 1988 was interpreted by a 
VA physician in April 1989 to show minimum narrowing of the 
disc space between C6 and C7, and a minimum posterior 
osteophytic spur, with no encroachment or narrowing of the 
foramina demonstrated bilaterally, and no degenerative 
arthritis.  

Service connection for degenerative joint disease of the 
cervical spine was established by an RO rating action in June 
1989, and this disorder was rated noncompensably disabling.  

On a VA examination in September 1992 the veteran complained 
of intermittent occasional neck aching and stiffness, as well 
as occasional popping.  On physical examination the veteran 
had absolutely complete fluid range of motion of the neck and 
shoulders.  Right and left lateral rotation was to 90 
degrees, with full forward flexion, chin to chest, and full 
extension of about 50 degrees.  There was no tenderness, and 
reflexes were brisk and symmetric.  An X-ray of the cervical 
spine revealed disc space narrowing at C6-7.  Degenerative 
disc disease C6-7 with minimal clinical complaints was the 
diagnostic impression.  

In a letter dated in December 1996, John Paul King, M.D., 
noted that the veteran is suffering peripheral neuropathy due 
to degenerative changes in his spinal column, and is likely 
to have significant problems with numbness if he does not 
move around standing up at least every hour.  On VA 
examination in November 1996, the veteran reported that he 
developed neck pain in 1986, and was eventually told that he 
had arthritic changes in his neck.  He stated that he has 
continued to have chronic neck pain with stiffness, and 
further indicated that his neck pain does not radiate into 
the upper extremities.  

On physical examination the veteran showed cervical spine 
motion with flexion to 40 degrees, extension to 40 degrees, 
right and left lateroflexion to 25 degrees, and right and 
left lateral rotation to 50 degrees.  Inspection of the neck 
showed no spasms or deformity.  Neurologic testing of the 
upper and lower extremities showed a normal examination.  
X-rays of the cervical spine were interpreted to show 
prominent degenerative disc disease at C6-7, and mild 
degenerative changes at C5-6.  C5-6 and C6-7 degenerative 
disc disease was the diagnosis.  The veteran's examiner added 
that the veteran had prominent degenerative changes in the 
cervical spine, considering his age of 47 years.  He 
concluded that these changes produced pain and limitation of 
motion at his neck.  

A January 1997 X-ray of the veteran's cervical spine was 
interpreted to show degenerative disc and degenerative joint 
disease at C6-7, with no acute osseous abnormalities.  

Analysis

The veteran's claim for higher ratings is well grounded-
meaning it is plausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Furthermore, the Board finds that all 
evidence relevant to this claim has been properly developed 
and the duty to assist satisfied.  38 U.S.C.A. § 5107(b).

In general, disability evaluations are assigned by applying a 
schedule of rating (rating schedule) which represents, as far 
as can practically be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
it be viewed in relation to its whole recorded history, 38 
C.F.R. § 4.41, where, as here, entitlement to compensation 
already has been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  An evaluation of 
the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Ankylosis of the cervical spine warrants a 40 percent 
evaluation if unfavorable, 30 percent if favorable.  38 
C.F.R. Part 4, Diagnostic Code 5287.  Limitation of motion of 
the cervical spine warrants a 30 percent evaluation if 
severe, 20 percent if moderate, and 10 percent if slight.  
Diagnostic Code 5290.  

A review of the medical evidence of record subsequent to and 
in conjunction with the veteran's claim in August 1992 
indicates that the veteran had complaints of intermittent 
neck pain as noted on his VA examination in September 1992, 
and clinical findings of tenderness as well as X-ray evidence 
of degenerative disc disease, without any restrictions in 
range of motion of the neck.  

Concerning limitation of motion, Diagnostic Code 5003 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  

Here, limitation of motion of the cervical spine was not 
demonstrated prior to the veteran's VA examination in 
November 1996.  On examination at that time, cervical spine 
flexion was to 40 degrees and movements in other planes were 
less than full.  When considering the objective medical 
evidence, it is apparent that the veteran's cervical spine 
disability prior to 1996 was primarily manifested by pain, 
without any findings of limitation of motion.  Pain however 
may provide a basis for a compensable rating.  Smallwood v. 
Brown, 10 Vet. App. 93, 98 (1997).  See also Quarles v. 
Derwinski, 3 Vet. App. 129, 140 (1992) (§ 4.45 requires 
analysis of effect of pain on the disability).  The range of 
motion restriction reported on VA examination in November 
1996, however, shows an increase in functional disability but 
does not reflect more than moderate limitation of motion.  As 
such, it is properly rated 20 percent under Diagnostic Codes 
5003 and 5290.

There is no evidence indicating that pain on use or during 
flare-up results in overall severe limitation of motion of 
the cervical spine, as required by the next higher rating.  
38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board observes further that recent VA 
examination shows no evidence of cervical radiculopathy or 
intervertebral disc syndrome of the cervical spine, as might 
warrant rating the condition under Diagnostic Code 5293.

In sum, the preponderance of the evidence is against the 
claim for an increased evaluation for the veteran's service-
connected cervical spine disorder prior to and since November 
25, 1996.  Consequently, the benefit of the doubt rule does 
not apply and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for a heart disorder is granted.  

New and material evidence not having been received to reopen 
the claim of service connection for residuals of a back 
injury, the appeal is denied.  

An increased evaluation in excess of 10 percent for 
degenerative joint disease and degenerative disc disease at 
C5-6 and C6-7, prior to November 25, 1996, and an increased 
evaluation in excess of 20 percent thereafter, is denied.  


REMAND

The veteran also is seeking entitlement to vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, of the United States Code.  The RO denied this 
benefit in September 1998 and duly apprised him of the 
decision.  But he submitted a timely notice of disagreement 
in October 1998 and has not been provided a statement of the 
case concerning this issue.  In Malincon v. West, 
12 Vet. App. 238 (1999), the Court held that, in 
circumstances such as these, when there is an unprocessed 
notice of disagreement, the claim should be remanded to the 
RO rather than referred.

Accordingly, this claim is REMANDED to the RO for the 
following action:  

The RO should issue the veteran an 
appropriate statement of the case 
addressing the issue of entitlement to 
vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, 
of the United States Code.  The veteran 
also should be apprised that, pursuant to 
38 C.F.R. § 20.302 (1999), he has 60 days 
from the date of mailing of the statement 
of the case to file a substantive appeal 
or equivalent statement, or to request an 
extension of time to do so.  Otherwise, 
this issue will no longer be before the 
Board.

Thereafter, if a substantive appeal has been filed, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument concerning this claim the Board is remanding to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

